Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 7, 1994, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
While collecting unemployment insurance benefits, claimant, an architect, formed a professional corporation. The Board *854subsequently found him ineligible to receive unemployment insurance benefits on the basis that he was not totally unemployed, charged him with a recoverable overpayment of benefits in the amount of $2,325 and reduced his right to future benefits. At the hearing, claimant admitted that he formed the corporation, established an office and spent time in the office on a daily basis while he was receiving unemployment insurance benefits. However, he failed to report this activity to the local unemployment insurance office. In view of this testimony, we find that substantial evidence supports the Board’s decision (see, Matter of Kaufman [Hartnett], 178 AD2d 882).
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.